Birch, J.,
delivered the opinion of the court.
Nothing seeming to be desired by the connsel in this case, beyond the mere judgment of this court, respecting the proper construction of the bequests of the will in question, it will of course suffice to state, as the unanimous concurrence to which our investigations have conducted us, that an estate for life only, was conveyed to the widow, by those bequests which are expressed to be either for “her support,” “for the education of his daughter” or for “the support and education of his young and unmarried children.”
The decreee of the circuit court is accordingly reversed and the cause remanded.